--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.12

 

[img001.jpg]

--------------------------------------------------------------------------------



 

INVESTOR RELATIONS AGREEMENT

 

This Agreement is made as of this 26th day of June 2012 (the “Effective Date”),
by and between Simplepons, Inc. (the “Company” or “QPON”), a corporation duly
organized and existing under the laws of the State of Delaware, having its
principal place of business at 220 Congress Park Drive, Suite 304, Delray Beach,
Florida 33445 and American Capital Ventures, Inc. (the “Consultant”), a
corporation duly organized and existing under the laws of the State of Florida,
with offices at 2875 N.E. 191st Street, Suite 904, Aventura, Florida 33180.

 

WHEREAS, the Corporation operates as an e-commerce marketplace for luxury home
and other consumer products at a discount. The Company provides products through
a flash sale or daily deal for the subscribers of it’s website.

 

WHEREAS, the Company wishes to retain the services of the Consultant on a
non-exclusive basis on the following terms and conditions:

 

1.            The Company hereby retains the services of the Consultant for a
period of 12 months commencing on the Effective Date. At the end of the 45
(forty five) days the Company may, in its sole discretion, terminate this
Agreement with 15 days written notice; provided however, that termination of
this Agreement shall not affect Consultant’s right to any compensation that is
earned prior to the termination date.

 

2.            In exchange for the Consulting Services (as that term is defined
below) rendered by Consultant, the Consultant shall receive:

 

a)     On the effective date of this Agreement, Consultant will be issued
300,000 (three hundred thousand) shares of the restricted common stock of the
Company (the “Shares”), which shall be issued in the following manner: 180,000
(one hundred eighty thousand) in the name of American Capital Ventures, Inc. and
120,000 (one hundred twenty thousand) in the name of Maplehurst Investment
Group, LLC.. Upon 60 days after the effective the Consultant shall receive
200,000 (two hundred thousand) shares of the restricted common stock of the
Company Group, LLC. The Consultant requests the shares be issued as follows:
120,000 in the name of American Capital Ventures and 80,000 shares to Maplehurst
Investment Group, LLC. The parties acknowledge and agree that the Shares shall
be fully earned upon payment and that the date of acquisition of the Shares is
the effective date of this Agreement.

 

b)     Out of pocket expenses will be billed in arrears and are due and payable
within (10) days of the Company’s receipt of the bill(s). All expenses are to be
pre-approved by the Company.

 



 

 

  

3.            The Consultant will use its best efforts to provide the following
services to the Company: (a) assist the Company in making presentations to
interested high net worth individuals, brokerage firms, hedge funds and
institutional investors that buy and follow the technology and online retail
industry (b) coordinate meetings with analysts to cover the Company’s stock and
help disseminate the Company’s investment profile to these analysts, as well as
brokerage firms, hedge fund managers and institutional investors through a
variety of electronic and manual sources, (c) a review of public relations and
marketing materials that have been, or may be, distributed to the U.S. financial
community and make appropriate suggestions as to how these materials can or
should be changed, (d) advise the Company on symposium presentations, as well as
investor conferences, (e) through media contacts, attempt to initiate interviews
for the Company on news shows such as CNBC, CNN, FOX Business News and Bloomberg
and (f) introduce the company to potential business opportunities that may exist
within ACV’s network of contacts. The services referred to in this paragraph
shall be known collectively as the “Consulting Services.”

 

4.            The Consultant is an independent contractor and shall have no
right or authority to create any obligations or responsibility, express or
implied, on behalf of or in the name of the Company, unless specifically
authorized in writing by the Company. This is not a joint venture agreement. No
provision of this Agreement shall be construed to preclude the Consultant, or
any officer, director, agent, assistant, affiliate or employee of the Consultant
from engaging in any activity whatsoever, including, without limitation,
receiving compensation for managing investments, or acting as an advisor, broker
or dealer to, or participate in, any corporation, partnership, trust or other
business entity or from receiving compensation or profit therefore. The
Consultant shall have no obligation to present any business combination to the
Company and shall incur no liability for its failure to do so.

 

5.           The Consultant (including any person or entity acting for or on
behalf of the Consultant) shall not be liable for any mistakes of fact, errors
of judgment, for losses sustained by the Company or any subsidiary or for any
acts or omissions of any kind, unless caused by the negligence or intentional
misconduct of the Consultant or any person or entity acting for or on behalf of
the Consultant.

 

6.            In the event the Consultant is subject to any action, claim or
proceeding resulting from the Company's gross negligence or intentional breach
of its representations, warranties or agreements made hereunder, Company agrees
to indemnify and hold harmless the Consultant from any such action, claim or
proceeding. Such indemnification shall include all fees and costs including
reasonable attorney fees which the Consultant may incur. Consultant shall have
the right to designate its own counsel for representation arising out of any
indemnification.

 

7.            In the event the Company is subject to any action, claim or
proceeding resulting from the Consultant's gross negligence or intentional
breach of its representations, warranties or agreements made hereunder,
Consultant agrees to indemnify and hold harmless the Company from any such
action, claim or proceeding. Such indemnification shall include all fees and
costs including reasonable attorney fees which the Company may incur.

 

2

 



 

8.            This Agreement shall be binding upon the Company and the
Consultant and their respective successors and assigns. This Agreement may not
be assigned by the Consultant, without the Company’s consent.

 

9.            If any provision or provisions of this Agreement shall be held to
be invalid, illegal or unenforceable for any reason whatsoever; (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and (ii) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable) shall be construed
so as to give effect to the intent manifested by the provision held invalid
illegal or unenforceable.

 

10.          No supplement, modification or amendment of this Agreement shall be
binding unless memorialized in writing, signed by both parties hereto. No waiver
of any of the provisions hereof by either party shall operate as, or constitute,
a continuing waiver.

 

11.          This Agreement may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original but all of which shall
constitute but one and the same document.

 

12.          This Agreement shall be governed by the laws of the State of
Florida. The parties agree that, should any dispute arise concerning this
Agreement, the dispute shall be litigated in the Courts of Miami-Dade County,
Florida, using Florida law without reference to any choice of law
considerations.

 

13.          This Agreement contains the entire agreement between the parties
with respect to the services to be provided to the Company by the Consultant and
supersedes any and all prior understandings, agreement or correspondence between
the parties.

 

14. This Agreement shall not be construed in any manner against the drafter
hereof.

 

IN WITNESS WHEREOF, the Company and the Consultant have caused this Agreement to
be signed by their duly authorized representatives as of the day and year first
above written.

 



3

 

 

 

  Simplepons, Inc.     American Capital Ventures, Inc. By: /s/ Brian S. John   
By: [img002.jpg]   Name: Brian S. John     Name: Howard Gostfrand    Title: CEO
    Title: President 



 

4



--------------------------------------------------------------------------------





